Title: To Benjamin Franklin from Jonathan Loring Austin, 27 July 1779
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir
Boston July 27th. 1779
I flatter’d myself I should have the pleasure by this Opportunity, of confirming & sending your Excellency a particular Account of the Repulse, said to have been given the British Troops at South Carolina in May last, which for some Weeks was reported & fully credited here, & led me to mention it with so much Assurance in the enclosed Letter—
I now beg Leave to introduce to your Excellency Mr William Knox of this Town, Brother to Brigadier General Knox an Officer of Merit in our Army, who proposes in his way to Holland to do himself the Honor of paying his Respects to you at Passy; & to refer your Excellency to this Gentleman for a particular Account of our Situation at the Southward, & all other Occurrences—
I have the Honor to be with Respect Your Excellencys most Obedient & very humble Servant
Jon Loring Austin
His Excellency Doctor Franklin
 
Addressed: Son Excellence / Monsieur Dr Franklin / Ministre plenipotentiare de l’Amerique / a la Cour de France / a Passy / pres Paris / per mr Knox
Notation: J L. Austin July 27. 79
